PER CURIAM:
Dwight Bishop, Jr., appeals the district court’s dismissal of his complaint under Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bishop v. Bd. of Educ. of Calvert Cnty., No. 8:11-ev-01100-DKC, 2011 WL 2651246 (D.Md. July 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.